Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II (claims 17-21), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021.
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 11/2/2021 is acknowledged.  The traversal is on the ground(s) that the PCT Search Authority searched all the claims thus showing unity.  This is not found persuasive because:
Applicant’s argument is unclear since merely searching all of the claims does not confer unity.  While the PCT Search Authority did indeed search all of the claims, the ISA report of 3/6/2020 identifies US 5,027,891 and WO 2012/077143 as “X” references, and indicates that all of the claims lack novelty.  The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that species do not relate to a single general inventive concept, and therefore lack unity (MPEP 1850).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “said plurality of first and second process stream passages” (line 6) renders the claim indefinite.  Since claim 1 previously set forth “at least one first process stream passage” (claim 1, line 4) and “at least one second process stream passage” (claim 1, line 5) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For examination purposes it is assumed that there are a plurality of first and second process stream passages.
Further regarding claim 1, the recitation “the medium” (line 2) lacks antecedent basis.
Further regarding claim 1, the term “limiting” (line 10) is a relative term which renders the claim indefinite.  The term “limiting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 2, the recitation “comprising a plurality of first and second process stream passages” (lines 1-2) render the claim indefinite.  Since claim 1 from which claim 2 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if the “plurality of first and second process stream passage” as recited in claim 2 refers to the “first and second process stream passages” as recited in claim 1.  For examination purposes it is assumed that the first and second process stream passages as recited in claim 2 refer to the first and second process stream passages as recited in claim 1 and the first and second process stream passages are in the form of pipes.
Regarding claim 3, the recitations “preferably a liquor stream” (lines 2 and 4) render the claim indefinite.
Namely, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a stream” (lines 2 and 4), and the claim also recites “a liquor stream” (lines 2 and 4) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 3, the recitations “the first process stream passages” (lines 1-2) and “the second process stream passages” (line 3) render the claim indefinite.  Since claim 1 from which claim 3 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For examination purposes it is assumed that there are a plurality of first and second process stream passages.
Regarding claim 4, the recitations “the first process stream passages” (lines 1-2) and “the second process stream passages” (line 2) render the claim indefinite.  Since claim 1 from which claim 4 ultimately depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For examination purposes it is assumed that there are a plurality of first and second process stream passages.
Regarding claim 5, the recitations “the first and second process stream passages” (line 2) render the claim indefinite.  Since claim 1 from which claim 5 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For 
Regarding claim 6, the recitations “the first and second process stream passages” (line 2) render the claim indefinite.  Since claim 1 from which claim 6 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For examination purposes it is assumed that there are a plurality of first and second process stream passages.
Regarding claim 7, the recitation “optionally having the same diameter” (line 2) renders the claim indefinite.  It is unclear what previously recited claim element “optionally having the same diameter”.  For examination purposes it is assumed that the pipes of each bundle optionally having the same diameter.
Regarding claim 8, the recitation “optionally having the same diameter” (line 2) renders the claim indefinite.  It is unclear what previously recited claim element “optionally having the same diameter”.  For examination purposes it is assumed that the pipes of each bundle optionally having the same diameter.
Regarding claim 9, the recitations “said first and second process stream passages” (line 2) render the claim indefinite.  Since claim 1 from which claim 9 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process 
Regarding claim 11, the recitations “said first and second process stream passages” (line 2) render the claim indefinite.  Since claim 1 from which claim 11 depends recites “at least one first process stream passage” (claim 1, line 4), “at least one second process stream passage” (claim 1, line 5), and “plurality of first and second process stream passages” (line 6) it is unclear if each of the first and second process stream passages comprise at least one passage or a plurality of passages.  For examination purposes it is assumed that there are a plurality of first and second process stream passages.
Regarding claim 12, the recitation “first and second process stream passages are respectively arranged in discrete vessels” (line 2) renders the claim indefinite.
It is unclear if the “first and second process stream passages” as recited in claim 12 refers to the “first and second process stream passages” as recited in claim 1.  For examination purposes it is assumed that the first and second process stream passages as recited in claim 12 refer to the first and second process stream passages as recited in claim 1.
Further, since claim 1 from which claim 12 depends recites “a shell enclosing said plurality of first and second process stream passages” (claim 1, line 6) it is unclear if the first and second process stream passages are respectively arranged in discrete vessels as recited in claim 12 or if the first and second process stream passages enclosed within a shell as recited in claim 1.
Further regarding claim 12, the recitations “the hot vessel” (line 4) and “the cold vessel” (line 4) lack antecedent basis.
Regarding claim 15, the recitations “heat transfer fluid and heat exchanger cross-sectional area” (line 2) and “heat transfer fluid” (line 3) render the claim indefinite.  It is unclear if the “heat transfer fluid” and “heat exchanger” as recited in claim 15 refers to the “heat transfer fluid” and “heat exchanger” as recited in claim 1.  For examination purposes it is assumed that the heat transfer fluid and heat exchanger as recited in claim 15 refer to the heat transfer fluid and heat exchanger as recited in claim 1.
Claims 13, 14, and 16 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulford et al. (US 5,027,891).
Regarding claim 1, Fulford et al. (Figures 4 and 6, see also Col, 14, lines 32-45: Figure 6 is a multi-tube modification of Figure 4) discloses a heat exchanger of heat pipe configuration for transferring heat between a first process stream (62) and a second process stream (60) through the medium of a heat transfer fluid comprising:
At least one first process stream passage (66a), at least one second process stream passage (64a), and a shell (68) enclosing the plurality of first and second process stream passages within a volume (Figure 6), the volume being -as a result of a heat transfer process- fully filled with both vapour (70) and liquid (72) phases of the heat transfer fluid where the at least one first process stream passage and the at least one second process stream passage are spaced by a disengagement zone (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: See interface between vapor an liquid) enabling separation of the vapour and liquid phases and limiting accumulation of liquid phase heat transfer fluid about the at least one first process stream passage (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “enabling separation of the vapour and liquid phases and limiting accumulation of liquid phase heat transfer fluid about the at least 

    PNG
    media_image1.png
    372
    310
    media_image1.png
    Greyscale

Regarding claim 2, Fulford et al. discloses a heat exchanger as discussed above, comprising a plurality of first and second process stream passages in the form of pipes (Figure 6).
Regarding claim 3, Fulford et al. discloses a heat exchanger as discussed above, where the first process stream passages contain a stream which is to be heated by the condensation of the vapour phase of the heat transfer fluid (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: Heat is transferred from 64a to 66a), and where the second process stream passages contain a stream which is to be cooled by the evaporation of the liquid phase of the heat transfer fluid (Annotated Figure 6, Col. 9, line 56 to Col. 10, line 11, and Col, 14, lines 32-45: Heat is transferred from 64a to 66a).
Regarding claim 4, Fulford et al. discloses a heat exchanger as discussed above, where the first process stream passages are located above the second process stream passages (Figure 6).
Regarding claim 5, Fulford et al. discloses a heat exchanger as discussed above, where the first and second process stream passages are arranged in parallel (Col. 9, line 56 to Col. 10, line 11).
Regarding claim 6, Fulford et al. discloses a heat exchanger as discussed above, where the first and second process stream passages are arranged in discrete bundles of pipes (Figure 6: A bundle of pipes 66a and a bundle of pipes 64a).
Regarding claim 7, Fulford et al. discloses a heat exchanger as discussed above, where each bundle has the same number of pipes (Col. 20, lines 54-66: Each bundle is configured to have a same or different number of pipes), optionally having the same diameter (Figure 6: A bundle of pipes 66a and a bundle of pipes 64a).
Regarding claim 8, Fulford et al. discloses a heat exchanger as discussed above, where each bundle has a different number of pipes (Col. 20, lines 54-66: Each bundle is configured to have a same or different number of pipes), optionally having the same diameter (Figure 6: A bundle of pipes 66a and a bundle of pipes 64a).
Regarding claim 11, Fulford et al. discloses a heat exchanger as discussed above, where pressure within the first and second process stream passages is maintained above the vapour pressure of the liquid phase to avoid two phase flow (Col. 6, lines 17-27 and Col. 8, lines 32-37 and Col. 10, lines 12-35: The fluids in each of the passages are in a liquid state, where Fulford et al. acknowledges that appropriate temperatures, pressures, and concentrations are known to those in the art).

Regarding claim 15, Fulford et al. discloses a heat exchanger as discussed above, where the heat transfer fluid is selected (Col. 6, lines 17-27 and Col. 8, lines 32-37 and Col. 10, lines 12-35), and where the heat exchanger has cross-sectional area (Figure 6).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “heat transfer fluid and heat exchanger cross-sectional area are selected so that heat transfer fluid vapour velocity is sufficient to avoid flooding” (lines 2-3) constitutes a functional limitation, there being no differentiating structure recited.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (US 5,027,891), and further in view of MacKelvie (US 2001/0004009).
Regarding claims 9, 10, and 16, Fulford et al. discloses a heat exchanger comprising at least one first process stream passage (66a) and at least one second process stream passage (64a) enclosed within a shell (68) as discussed above.  However, Fulford et al. does not teach or disclose the first and second process stream passages are separated by at least one baffle.
MacKelvie teaches a heat exchanger, comprising: at least one first process stream passage (2), at least one second process stream passage (4), and a shell (1) enclosing the plurality of first and second process stream passages within a volume (Figures 1 and 2), where (claim 9) the first and second process stream passages are separated by at least one baffle (5) directing condensate towards the shell of the heat exchanger away from the rising vapour, where (claim 10) the at least one baffle is spaced from the shell by a gap, and where (claim 16) entrainment separators (Defined by openings 6a and 7a formed on at least one baffle 5) are installed in a disengagement zone (i.e. defined by a location between elements 2 and 4) (Figures 1 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “directing condensate towards the shell of the heat exchanger away from the rising vapour” (claim 9, line 3) constitutes a functional limitation, there being no differentiating structure recited.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (US 5,027,891), and further in view of Hu et al. (US 2015/007604).
Regarding claims 12, 13, and 14, Fulford et al. discloses a heat exchanger comprising at least one first process stream passage (66a) and at least one second process stream passage (64a) enclosed within a shell (68) as discussed above.  However, Fulford et al. does not teach or disclose the first and second process stream passages as respectively arranged in discrete vessels.
Hu et al. teaches a heat exchanger for transferring heat between a first process stream (Figures 3 and 4: See tubes 54 associated with condenser 34) and a second claim 12) the first and second process stream passages are respectively arranged in discrete vessels (i.e. 34 and 38) communicating through separate passages (Figures 3 and 4), where one set of passages enables vapour to travel from a hot vessel (i.e. evaporator 38) to a cold vessel (i.e. condenser 34) (Figure 3: See flow from 38 to 34), where another set of passages optionally enabling condensed heat transfer fluid to return from the cold vessel to the hot vessel (Figure 3: See flow from 34 to 38), where (claim 13) a portion of, or all of, a vapour phase is compressed to increase condensation temperature (Figures 3-4 and Paragraphs 33-34: See compressor 32), and where (claim 14) a combination of compressor (i.e. 32) and restriction (36, 70) respectively on the vapour and condensate of the heat transfer fluid (Figures 3-4 and Paragraphs 33-34).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shell of the heat exchanger as disclosed by Fulford et al. in the form discrete vessels as taught by Hu to improve heat exchanger heat transfer efficiency between first and second process fluids by defining the heat exchanger in the form of an actively operated/pumped vapor compression cycle (i.e. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0054073 discloses a loop thermosiphon.
US 4,688,399 discloses a heat pipe array.
US 2008/0149311 discloses a heat exchanger with baffle plates.
US 2019/0335622 discloses active and passive loop heat pipes.
US 2018/0084673 discloses baffle plates in heat transfer zones.
US 2,313,087 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON N THOMPSON/Examiner, Art Unit 3763              
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763